 



EXHIBIT 10.2
LYNN FETTERMAN INC. PROJECT AGREEMENT
Arcadia Resources , Inc. (the “Company”) agrees to engage Lynn Fetterman Inc.
(Consultant) to furnish the services of a Chief Financial Officer (Principal
Financial and Accounting Officer), Secretary and Treasurer (collectively the
“Services”), on an interim basis, according to the following terms:

I.   Project Services; Fees

  A.   Consultant will furnish the Services through Lynn Fetterman during the
course of this engagement, beginning on Feb 1, 2007 and ending March 31, 2007 or
30 business day(s) after a permanent CFO begins employment, whichever is later,
on a full time basis which shall be understood to mean up to and possibly
exceeding 40 hours per week, unless the engagement is terminated sooner as
provided herein. Although Mr. Fetterman will begin furnishing services to the
Company effective February 1, 2007, Mr. Fetterman’s appointment by the Board of
Directors to the Interim Officer positions will be effective February 9, 2007
and he will continue in the Interim Officer positions until a permanent CFO
begins employment subject to his sooner resignation or removal from office,
unless the term of this agreement is sooner terminated as provided for herein.
The Company will pay the Consultant at the rate of $ 90.00 per hour (“Project
Fees”). A $7,000 retainer fee will be paid upon signing this Agreement. Upon
conclusion of the engagement, the retainer will either be returned to the
Company upon payment in full of all of your outstanding invoices or applied to
any outstanding invoice with any balance remaining to be returned to the
Company. No Company employee compensation, employee fringe benefits, worker’s
compensation coverage, bonuses or other amounts are or will be payable to
Consultant or Mr. Fetterman, except that the Company will use reasonable efforts
to obtain coverage for Mr. Fetterman under its existing director’s and officer’s
insurance coverage, with the same scope and limits of coverage as made available
to the Company’s other officers and directors.

II.   Payment;

  A.   The Company will pay all amounts owed to consultant on a weekly basis .
The Company will promptly reimburse consultant for reasonable travel and
out-of-pocket business expenses. All reimbursements of expenses will occur as
project fees are paid.     B.   Consultant shall be entitled to receive all
reasonable costs and expenses incidental to the collection of overdue amounts
under this agreement, including but not limited to attorneys’ fees actually
incurred.

III.   Personnel; Relationship of the Parties

  A.   The parties agree that Consultant will be serving the Company as an
independent contractor for all purposes and not as employee with the Company.
Consultant therefore will have control over the order and sequence of project
work and the specific hours worked, will have the opportunity for
entrepreneurial profit, and will not be subject to Company withholding of income
or employment taxes.     B.   The Company acknowledges that consultant’s success
in performing the services depends on the participation, cooperation, and
support of the Company’s most senior management.     C.   Consultant agrees that
Lynn Fetterman shall sign, file and deliver all documents on behalf of the
Company as would fall within the customary scope of duties of a Chief Financial
Officer (Principal Financial and Accounting Officer), Secretary and Treasurer,
including but not limited to federal or state securities filings, tax filings,
representations and warranties on behalf of the Company, loan and other
documents.

 



--------------------------------------------------------------------------------



 



  D.   Consultant agrees that it and Lynn Fetterman shall comply with all
Company policies and procedures in effect from time to time applicable to
executive officers, including prohibitions on insider trading, in addition to
all applicable laws, rules and regulations     E.   Mr. Fetterman will report
directly to the Company’s Chairman and CEO, except as otherwise determined by
the Company’s Board of Directors. He will devote 100% of his business time and
attention to duties as the interim CFO.     F.   During the engagement,
Mr. Fetterman shall perform the duties of a Chief Financial Officer of a public
company, together with such duties as may be designated by the Company’s Board
of Director or Chief Executive Officer from time to time. Such duties to be
performed shall include, but not be limited to, the oversight of the preparation
of, and the execution of, the Company’s 10-Q for the fiscal quarter ending
December 31, 2006 to the extent not completed by the outgoing CFO, Form 10-K for
the fiscal year ending March 31, 2007, all amendments to these or other existing
or subsequent filing and other related filings and certifications required in
connection therewith or otherwise required pursuant to the United States
securities laws, including existing, pending and subsequent securities
registration statements, 8-K filings, amendments to such filings and the like.
Consultant acknowledges and agrees that the execution of these documents is an
integral part of the responsibilities hereunder and that Mr. Fetterman shall
agree to execute such documents, assuming that they are as usually prepared in
the normal course of business and appropriate in form, regardless of whether or
not the Company has hired a permanent CFO prior to the filing of such documents,
it being acknowledged that it is the intention of the Company to hire a
permanent CFO as soon as reasonably possible but that such successor may not be
formally designated as the CFO until after the time that such forms are required
to be filed. Mr. Fetterman will not required to execute a document or
certification referred to in the preceding sentence if he determines, in his
reasonable professional judgment, that the provisions thereof are inaccurate,
provided that in such event he shall immediately advise the Company’s Chief
Executive Officer of the reason for the determination. If the Company is able to
cure such a defect, Mr. Fetterman will execute the disputed document.

  G.   To the fullest extent permitted by law, the Company agrees to indemnify,
hold harmless and defend Consultant and Mr. Fetterman against any and all
losses, claims, damages, liabilities, penalties, judgments, awards, amounts paid
in settlement, reasonable out-of-pocket costs, fees, expenses and disbursements
including, without limitation, reasonable attorney fees, directly or indirectly
caused by, relating to, based upon or arising out of or in connection with the
engagement or the Services rendered pursuant to the engagement, provided that
the Company will not be responsible of the payment of indemnification amounts
hereunder (and any indemnified person shall reimburse the Company for
indemnification amounts already paid) that are determined by a final judgment of
a Court of competent jurisdiction to have resulted from any indemnified person’s
bad faith, self- dealing, gross negligence or willful misconduct.     H.  
Consultant is not aware of any conflicts of interests or relationships that
would preclude it from furnishing the services to the Company.

IV.   Early Termination

  A.   Effective upon 30 days’ advance written notice, either party may
terminate this agreement without cause, such termination to be effective on the
date specified in the notice, provided that such date is no earlier than 30 days
from the date of delivery of the notice, unless the parties agree in writing to
a different termination date as the parties intend to do so upon the Company
hiring a permanent replacement CFO.     B.   Either party may terminate this
agreement immediately for cause including a breach of this Agreement.

 



--------------------------------------------------------------------------------



 



V.   Standard Disclaimers & Limitations of Liability

  A.   The Company agrees that reports, projections, or forecasts may be
prepared only at the Company’s direction and will reflect the Company’s own
judgment. Consultant makes no representation or warranty as to the accuracy or
reliability of reports, projections, or forecasts derived from use of the
information it provides, and consultant will not be liable for any claims of
reliance on such reports, projections, forecasts, or information, which are
subject to indemnification hereunder. To the extent a claim or other matter is
subject to indemnification hereunder, Consultant will not be liable for any
non-compliance by the Company of reports, projections, forecasts, or information
or services with federal, state, or local laws or regulations.     B.  
Consultant will not be liable in any event for incidental, consequential,
punitive, or special damages, including without limitation, any interruption of
business or loss of business, profit, or goodwill.

VI.   Miscellaneous Provisions

  A.   The provisions concerning payment of the Project Fees, limitation of
liability, confidentiality, and arbitration will survive the expiration or any
termination of this agreement.     B.   Neither the Company nor consultant will
be deemed to have waived any rights or remedies accruing under this agreement
unless such waiver is in writing and signed by the party electing to waive the
right or remedy.     C.   The terms of this agreement are severable, and they
may not be amended except in writing signed by consultant. If any portion of
this agreement is found to be unenforceable, the rest of the agreement will be
enforceable except to the extent that the severed provision deprives either
party of a substantial portion of its bargain.     D.   This agreement contains
the entire agreement between consultant, superseding any prior oral or written
statements or agreements. This agreement shall be construed under the laws of
the State of Florida.     E.   Each person signing below is authorized to sign
on behalf of the party indicated, and in each case such signature is the only
one necessary.

VIII Confidentiality
          Consultant agrees that it will maintain in confidence and not disclose
to anyone any material non-public information about or concerning the Company
acquired during this engagement, and not use that information except for
purposes of this engagement, including without limiting the generality of the
foregoing, any customer lists, supplier information, marketing plans, pricing
information, employee information or organization charts, or financial
information. All company information shall be returned to the Company at the
termination of engagement.

         
John Elliott, Chairman and CEO Arcadia Resources, Inc
  Lynn Fetterman Inc.    
 
       
/s/ John E. Elliott, II
  /s/ Lynn Fetterman    
 
Signature
 
 
Signature    
John E. Elliott, II Chairman and CEO
  Lynn Fetterman, President    
 
 
 
   
Name and Title
  Name and Title    
January 31, 2007
  January 31, 2007    
 
 
 
   
Date signed
  Date signed    

Agreed to by Lynn Fetterman as to those obligations to which he is subject:

     
/s/ Lynn Fetterman
   
 
Lynn Fetterman
   

 